DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 2 objected to because of typo: “a radar unit” in line 3. It appears that it should be “the radar unit”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-13, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent No. 9594159, hereafter Wang) in view of Chen (Chinese Patent No. 109917340, hereafter Chen).
	Regarding claim 1, Wang discloses that a method comprising: 

receiving, by the computing system and from the radar unit, radar reflections corresponding to the plurality of radar signals (col.8 lines 29-30); 
based on the radar reflections, determining information representative of the environment, wherein the information representative of the environment indicates a position and a motion of at least one object relative to the radar unit (col.4 lines 42-47); and 
providing control instructions to the vehicle based on the information representative of the environment (col.2 lines 44-47).
However, Wang does not explicitly disclose the plurality of radar signals using Doppler coding. In the same field of endeavor, Chen discloses that 
transmit a plurality of radar signals (page 2 lines 23-24) into an environment of the vehicle (page 1 lines 18-19, vehicle-mounted radar, road environment) using Doppler coding (page 2 line 14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with the teachings of Chen to transmit coded signals using Doppler coding in MIMO antenna array. Doing so would distinguish different transmission channels in order to minimize interference among channels, as recognized by Chen (page 2 lines 15-16). 

Regarding claim 6, which depends on claim 1, Wang does not disclose the transmitted signals using Doppler coding. In the same field of endeavor, Chen discloses that in the method,
causing the radar unit to transmit the plurality of radar signals using Doppler coding comprises: 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with the teachings of Chen to transmit pulse-Doppler stretch linear frequency modulated waveforms. Doing so would operate the radar in one type of waveform modulation without increasing the real-time bandwidth because different transmission channels are separated by Doppler coding, as recognized by Chen (page 2 line 2; page 4 line 3 from bottom, example).

Regarding claim 7, which depends on claim 1, Wang does not disclose antenna arrangement. In the same field of endeavor, Chen discloses that in the method,
receiving radar reflections corresponding to the plurality of radar signals comprises: 
receiving the radar reflections using antennas arranged in a uniform linear array (ULA) (page 8 lines 2-3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with the teachings of Chen to use MIMO antenna array with evenly distributed layout. Doing so would provide even signal power distribution, which is commonly used, as recognized by Chen (page 7 line 7 from bottom).   

Regarding claim 8, which depends on claims 1 and 7, Wang does not disclose the transmitted / received signals using Doppler coding. In the same field of endeavor, Chen discloses that the method further comprising: 

applying a window function to reduce signal Doppler sidelobe levels of the radar reflections (page 5 lines 3-5 from bottom; Applying window function to FFT is for reducing sidelobe.); and
3519-1831-USwherein determining information representative of the environment comprises: 
determining (page 6 lines 1-2, distance-Doppler) information representative of the environment after applying the window function to reduce signal Doppler sidelobe levels of the radar reflections.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with the teachings of Chen to transmit coded signals and decode the signals accordingly using a window function. Doing so would obtain a suitable main sidelobe ratio because of the window function applied, as recognized by Chen (page 5 lines 3-4 from bottom).

Regarding claim 9, which depends on claims 1 and 7-8, Wang does not disclose the transmitted / received signals using Doppler coding. In the same field of endeavor, Chen discloses that in the method, 
applying the window function to reduce signal Doppler sidelobe levels of the radar reflections comprises: 
applying a rectangular window function (page 5 line 4 from bottom) to reduce the signal Doppler sidelobe levels of the radar reflections.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with the teachings of Chen to transmit coded signals and decode the signals accordingly using a rectangular window function. Doing so would obtain a suitable main sidelobe ratio because of the window function applied, as recognized by Chen (page 5 

Regarding claim 10, which depends on claims 1 and 7-9, Wang does not disclose the transmitted / received signals using Doppler coding. In the same field of endeavor, Chen discloses that the method further comprising:
processing, using a filter, the radar reflections to isolate and decode a plurality of channels, wherein the filter is based on the Doppler coding (page 6 lines 3-16, coherent processing is a filter. See original file paragraph [0059], based on Doppler coding); and 
determining information representative of the environment based on the plurality of channels (page 6 line 13, range-Doppler).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with the teachings of Chen to transmit coded signals and decode the signals accordingly. Doing so would decode the corresponding encoded transmission signals so that transmission channels can be separated because the channels are featured by coding in transmission end and must be recognized based on the transmitted code feature in receiver, as recognized by Chen (page 6 line 12, coherent processing). 

Regarding claim 11, which depends on claims 1 and 7-10, Wang does not disclose the transmitted / received signals using Doppler coding. In the same field of endeavor, Chen discloses that the method further comprising: 
determining range information corresponding to one or more objects in the environment using a Fourier transform and the radar reflections [page 6 lines 3-4(FFT, echo signal), 7(distance)]; and 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with the teachings of Chen to transmit coded signals and decode the signals accordingly. Doing so would decode the corresponding encoded transmission signals so that transmission channels can be separated because the channels are featured by coding in transmission and must be recognized based on the transmitted code feature in receiver, as recognized by Chen (page 6 line 12, coherent processing). A person of ordinary skill knows that because the sending signals are coded using multiple channels, the received echo signals include both environment information and the channel feature, which is coded signals, after coherent processing. So dimensions of data is increased accordingly.

Regarding claim 12, which depends on claims 1 and 7-11, Wang discloses that the method further comprising:
performing, using a Fourier transform, Doppler compression on the radar reflections (col.4 line 38).
3619-1831-USresponsive to performing Doppler compression, performing azimuth matched filtering on the radar reflections (col.4 lines 45-46); and 
wherein determining information representative of the environment comprises: 
determining the information representative of the environment based on outputs from performing azimuth matched filtering on the radar reflections (col.4 lines 42-47).


Regarding claim 13, Wang discloses that a system comprising: 

a computing device coupled to a vehicle (col.3, lines 4-6), wherein the computing device is configured to: 
cause the radar unit to transmit a plurality of radar signals into an environment of the vehicle (col.8 lines 23-25; Radar on vehicle transmitting signals must be to the surrounding environment of the vehicle.) using CWFM; 
receive, from the radar unit, radar reflections corresponding to the plurality of radar signals (col.8 lines 29-30); 
based on the radar reflections, determine information representative of the environment, wherein the information representative of the environment indicates a position and a motion of at least one object relative to the radar unit (col.4 lines 42-47); and 
provide control instructions to the vehicle based on the information representative of the environment (col.2 lines 44-47).
However, Wang does not explicitly disclose the plurality of radar signals using Doppler coding. In the same field of endeavor, Chen discloses that 
transmit a plurality of radar signals (page 2 lines 23-24) into an environment of the vehicle (page 1 lines 18-19, vehicle-mounted radar, road environment) using Doppler coding (page 2 line 14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with the teachings of Chen to transmit coded signals using MIMO antenna array. Doing so would distinguish different transmission channels because there is an inter-channel mutual interaction issue causing interference, as recognized by Chen (page 2 lines 15-16).

17, which depends on claim 13, Wang does not disclose the transmitted signals using Doppler coding. In the same field of endeavor, Chen discloses that in the system,
the computing device is configured to cause the radar unit to transmit radar signals having pulse-Doppler stretch linear frequency modulated (LFM) waveforms (page 5 lines 1-3, phase encoding, pulse, chirp; page 4 line 3 from bottom, LFM). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with the teachings of Chen to transmit chirp pulse linear frequency modulated waveforms. Doing so would operate the radar in one optional waveform modulation because there are different waveform modulations, as recognized by Chen (page 4 lines 3 from bottom, example).

Regarding claim 18, which depends on claims 13 and 17, Wang does not disclose antenna arrangement. In the same field of endeavor, Chen discloses that in the system,
the computing device is configured to receive the radar reflections using antennas arranged in a uniform linear array (ULA) on the radar unit (page 8 lines 2-3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with the teachings of Chen to use MIMO antenna array with evenly distributed layout. Doing so would operate the antenna in a simply way, which is commonly used, as recognized by Chen (page 7 line 7 from bottom). A person of ordinary skill has good reason within his or her technical grasp to use commonly used antenna in system design.  It is likely the claimed method not of innovation but of ordinary skill.


19, Wang discloses that a non-transitory computer-readable medium configured to store instructions (col.10 lines 11-13), that when executed by a computing system comprising one or more processors (col.10 lines 8-9), causes the computing system to perform operations comprising: 
causing a radar unit to transmit a plurality of radar signals into an environment of a vehicle (col.3, lines 4-6, vehicle, radar; col.8 lines 23-25; Radar on vehicle transmitting signals must be to the surrounding environment of the vehicle.) 3819-1831-USusing CWFM; 
receiving, from the radar unit, radar reflections corresponding to the plurality of radar signals (col.8 lines 29-30); 
based on the radar reflections, determining information representative of the environment, wherein the information representative of the environment indicates a position and a motion of at least one object relative to the radar unit (col.4 lines 42-47); and 
providing control instructions to the vehicle based on the information representative of the environment (col.2 lines 44-47).
However, Wang does not explicitly disclose the plurality of radar signals using Doppler coding. In the same field of endeavor, Chen discloses that 
transmit a plurality of radar signals (page 2 lines 23-24) into an environment of a vehicle (page 1 lines 18-19, vehicle-mounted radar, road environment) 3819-1831-USusing Doppler coding (page 2 line 14);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with the teachings of Chen to transmit coded signals using MIMO antenna array. Doing so would distinguish different transmission channels because there is an inter-channel mutual interaction issue causing interference, as recognized by Chen (page 2 lines 15-16).

20, which depends on claim 19, Wang does not disclose the transmitted signals using Doppler coding. In the same field of endeavor, Chen discloses that in the non-transitory computer-readable medium
causing the radar unit to transmit the plurality of radar signals into the environment of the vehicle using Doppler coding comprises: 
causing the radar unit to transmit the plurality of radar signals using Doppler coding such that Doppler coding isolates transmit channels (page 2 lines 14-15).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with the teachings of Chen to transmit coded signals for isolating signal channels. Doing so would solve the inter-channel mutual interaction issue because channels are separated using coded signals in modulation and demodulation without increasing real-time bandwidth of signals, as recognized by Chen (page 4 lines 3, 7-9).



Claims 2-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang and Chen, as applied to claims 1 and 13 above, further in view of Loesch et al. (U.S. Patent No. 10634775, hereafter Loesch).
Regarding claim 2, which depends on claim 1, Wang does not disclose a two-dimensional (2D) transmission antenna array and the transmitted signals using Doppler coding. In the same field of endeavor, Chen discloses that in the method,
causing the radar unit to transmit the plurality of radar signals into the environment of the vehicle using Doppler coding comprises: 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with the teachings of Chen to transmit coded signals using Doppler coding for isolating channels in MIMO antenna array. Doing so would solve the inter-channel mutual interaction issue because channels are separated using coded signals in modulation and demodulation without increasing real-time bandwidth of signals, as recognized by Chen (page 4 lines 3, 7-9).
However, Chen does not disclose MIMO radar has a two-dimensional (2D) transmission antenna array. In the same field of endeavor, Loesch discloses that 
a radar unit having a two-dimensional (2D) transmission antenna array (Fig.4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute MIMO antenna array in the combination of Wang and Chen with the teaching of Loesch using a two-dimensional transmission antenna array layout in MIMO radar. A person of ordinary skill has good reason within his or her technical grasp to layout transmission antenna array in a manner of two-dimensional array.  It is likely the claimed method not of innovation but of ordinary skill.

Regarding claim 3, which depends on claims 1-2, Wang and Chen do not explicitly disclose the coded signal transmission along a vertical direction of antenna array. In the same field of endeavor, Loesch discloses that in the method,
the radar unit is configured to use Doppler coding to isolate transmit channels along a vertical direction of the 2D transmission antenna array (col.6 lines 26-27, 30-32, vertical).


Regarding claim 14, which depends on claim 13, Wang and Chen do not disclose a layout of a two dimensional (2D) transmission antenna array. In the same field of endeavor, Loesch discloses that in the system,
the radar unit includes a two dimensional (2D) transmission antenna array having a first row of transmission antennas and a second row of transmission antennas (Fig.4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute MIMO antenna array in the combination of Wang and Chen with the teaching of Loesch using a two-dimensional transmission antenna array layout in MIMO radar. A person of ordinary skill has good reason within his or her technical grasp to layout transmission antenna array in a manner of two-dimensional array.  It is likely the claimed method not of innovation but of ordinary skill.



Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang, Chen, and Loesch, as applied to claims 1-3 and 13-14 above, further in view of Levy-Israel et al. (U.S. Patent No. 2019/0339376, hereafter Levy-Israel).
4, which depends on claims 1-3, Wang, Chen, and Loesch do not disclose TDMA in the radar system. In the same field of endeavor, Levy-Israel discloses that the method further comprising: 
causing the radar unit to transmit the plurality of radar signals using time division multiple access (TDMA) such that TDMA isolates transmit channels ([0032] lines 1-2, TDMA MIMO; A person of ordinary skill knows that TDMA uses time division to separate channels.) along a horizontal direction of the 2D transmission antenna array (A person of ordinary skill knows that time division only has impact in horizontal direction because it relates to transmission time.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Wang, Chen, and Loesch with the teachings of Levy-Israel to use TDMA in the system. Doing so would use a same frequency channel for multiple signal transmission in a time division manner because false alarms can be determined based on differential phase between transmitter and receiver, as recognized by Levy-Israel ([0032] lines 3-4).

Regarding claim 5, which depends on claims 1-4, Wang discloses that in the method,
determining information representative of the environment comprises: 
determining a 2D image representative of the environment (col.4 lines 42-47), wherein pixels in the 2D image include azimuthal information based on the transmit channels isolated via TDMA (col.8 line 58; A person of ordinary skill knows that azimuthal information can be obtained from any radar receiver and does not depend on TDMA only.) and elevation information based on the transmit channels isolated via Doppler coding.
However, Wang, Chen, and Levy-Israel do not explicitly disclose determining elevation information of a detected object. In the same field of endeavor, Loesch discloses that 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Wang, Chen, and Levy-Israel with the teachings of Loesch to obtain elevation information from received coded signals. Doing so would collect more information from reflected radar signals for detected objects because elevation information can be obtained from phase offsets, which is in Doppler coding, as recognized by Loesch (col.3 lines 22-24).


Regarding claim 15, which depends on claims 13-14, Wang does not explicitly disclose the transmitted signals using Doppler coding. In the same field of endeavor, Chen discloses that in the system,
the computing device is configured to cause the radar to transmit the plurality of radar signals into the environment of the vehicle using the 2D transmission antenna array such that the radar unit uses: 
 (ii) Doppler coding to isolate transmit channels (page 2 lines 14-15) along a vertical direction of the 2D transmission antenna array.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with the teachings of Chen to transmit coded signals using MIMO antenna array. Doing so would distinguish different transmission channels because there is an inter-channel mutual interaction issue causing interference, as recognized by Chen (page 2 lines 15-16).

(ii) Doppler coding to isolate transmit channels along a vertical direction of the 2D transmission antenna array (col.6 lines 26-27, 30-32, vertical).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute MIMO antenna array in the combination of Wang and Chen with the teaching of Loesch to layout the two-dimensional transmission antenna array vertically. A person of ordinary skill has good reason within his or her technical grasp to install transmission antenna array in a manner of vertical direction or horizontal direction as needed.  It is likely the claimed method not of innovation but of ordinary skill.
However, Wang, Chen, and Loesch do not disclose TDMA in the radar system. In the same field of endeavor, Levy-Israel discloses that
 (i) time division multiple access (TDMA) to isolate transmit channels ([0032] lines 1-2, TDMA MIMO; A person of ordinary skill knows that TDMA uses time division to separate channels.) along a horizontal direction of the 2D transmission antenna array (A person of ordinary skill knows that time division only has impact in horizontal direction because it relates to transmission time.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Wang, Chen, and Loesch with the teachings of Levy-Israel to use TDMA in the system. Doing so would use a same frequency channel for multiple signal transmission in a time division manner because false alarms can be determined based on differential phase between transmitter and receiver, as recognized by Levy-Israel ([0032] lines 3-4).

Regarding claim 16, which depends on claims 13-15, Wang discloses that in the system,

wherein pixels in the 2D image include azimuthal information based on the transmit channels isolated via TDMA (col.8 line 58; Azimuthal information can be obtained from any radar receiver and does not depend on TDMA only) and elevation information based on the transmit channels isolated via Doppler coding.
However, Wang, Chen, and Levy-Israel do not explicitly disclose determining elevation information of a detected object. In the same field of endeavor, Loesch discloses that 
wherein pixels in the 2D image include azimuthal information based on the transmit channels isolated via TDMA and elevation information based on the transmit channels isolated via Doppler coding (col.3 lines 3-4, 22-24; Doppler coding is phase encoding).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Wang, Chen, and Levy-Israel with the teachings of Loesch to obtain elevation information from received coded signals. Doing so would collect more information from reflected radar signals for detected objects because elevation information can be obtained from phase offsets, which is in Doppler coding, as recognized by Loesch (col.3 lines 22-24).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          
/VLADIMIR MAGLOIRE/               Supervisory Patent Examiner, Art Unit 3648